Exhibit 10.15
PAREXEL International Corporation
RESTRICTED STOCK AGREEMENT
THIS AGREEMENT (the “Agreement”) is entered into as of [INSERT DATE] (the “Award
Date”) by and between PAREXEL International Corporation, a Massachusetts
corporation (the “Company”) and ___________________, an employee of the Company,
hereinafter referred to as the “Participant.”
WHEREAS, the Company has adopted the PAREXEL International Corporation 2007
Stock Incentive Plan (as it may be amended from time to time, the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
WHEREAS, Section 7 of the Plan provides for the issuance of awards of the
Company’s common stock, par value $0.01 per share (“Common Stock”), subject to
certain restrictions (“Restricted Stock”); and
WHEREAS, the Committee defined in Section 3 of the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its stockholders to award shares of Restricted Stock to the
Participant pursuant to the terms and conditions set forth herein; and
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:


ARTICLE I
DEFINITIONS
1.1
In General.  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Plan. 

1.2
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 4.2 and the exposure to forfeiture set forth in Section 3.1.

ARTICLE II
RESTRICTED STOCK AWARD
2.1    Award of Restricted Stock.  In consideration of the Participant’s
agreement to remain in the employ of the Company, in exchange for the promises
contained herein, and for other good and valuable consideration which the
Committee has determined exceeds the aggregate par value of the shares of Common
Stock subject to the Award (as defined below), as of the Award Date, the Company
issues to the Participant the number of shares of Restricted Stock set forth on
the signature page hereof (the “Award”).
2.2    Award Subject to Plan.  The Award granted hereunder is subject to the
terms and provisions of the Plan, including without limitation Section 10
thereof.


ARTICLE III
RESTRICTIONS
3.1    Forfeiture. Unless otherwise provided by written agreement between the
Company and Participant (for example, employment agreements, severance
agreements or change-in-control agreements), any portion of an Award that is not
vested at the time the employment of the Participant with the Company terminates
for any reason (other than death or disability of the Participant as described
in Section 3.2 below) shall thereupon be forfeited immediately and without
further action by the Company.    
3.2     Vesting and Lapse of Restrictions.  Subject to Section 3.1, the Award
shall vest in full on the third anniversary of the Award Date (the “Vesting
Date”) if the Participant is employed by the Company on such date. If the
Participant dies or becomes permanently and totally disabled (within the meaning
of Section 22(e)(3) of the Code) prior to the Vesting Date and while the
Participant is employed by the Company, the Award shall vest in full upon the
date of the Participant’s death or disability.
3.3    Legend.  Until such time as Restrictions have lapsed, the Company may, at
any time, place legends referencing the Restrictions and any applicable federal
and/or state securities laws restrictions on certificates representing shares of
Restricted Stock issued pursuant to this Agreement.  The legend may include the
following:

#PageNum#



--------------------------------------------------------------------------------


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE AWARD AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER,
A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE CORPORATION.”
3.4    Payment of Taxes; Issuance of Shares.
(a)           Participant understands, acknowledges and agrees that the value of
the Restricted Stock is subject to state and federal income taxes and certain
rules which require the Company to withhold amounts necessary to pay these
taxes.  Participant hereby authorizes the Company to reduce the number of shares
of Restricted Stock delivered to Participant at the time the restrictions lapse
by the number of shares of Restricted Stock required to satisfy the tax
withholding requirements (based on the fair market value of shares at such
time).  Such shares of Restricted Stock shall be returned to the Company. 
Participant’s acknowledgement and acceptance of these tax withholding provisions
are conditions precedent to the right of Participant to receive the Restricted
Stock under the Plan and this Agreement.
(b)           In lieu of the reduction of shares delivered described in
paragraph (a) above, Participant may pay to the Company the amount of tax
required to be withheld in cash, by check or in other form satisfactory to the
Company.  Such payment must be made by the date on which the Restrictions lapse
or such later date as is established by the Company (not to exceed 15 days after
the date on which the Restrictions lapse).
(c)           The Shares will be released to the Participant when vested and the
applicable withholding obligations have been satisfied.
3.5.    Certain Changes in Capitalization and Reorganization Events.  Section 9
of the Plan shall govern the treatment of the Award in the event of certain
Changes in Capitalization and Reorganization Events.
3.6    Section 83(b) Election.  Participant understands that Section 83(a) of
the Code taxes as ordinary income the difference between the amount, if any,
paid for the shares of Common Stock and the Fair Market Value of such shares at
the time the Restrictions on such shares lapse.  Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Award
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls.  Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY,
STATE OR FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE,
AND THE TAX CONSEQUENCES OF PARTICIPANT’S DEATH.
ARTICLE IV
OTHER PROVISIONS
4.1    Stock Certificates. Stock certificates issued in respect of this Award
shall be registered in the name of the Participant and shall be deposited in
escrow with the Assistant Secretary or other escrow agent appointed by the
Company; provided, however, that in no event shall the Participant retain
physical custody of any certificates representing unvested Restricted Stock
issued to such Participant.  The deposited certificates shall remain in escrow
until all Restrictions lapse or have been removed. The Participant shall, upon
the execution of this Agreement, execute Joint Escrow Instructions in the form
attached to this Agreement as Exhibit A. The Joint Escrow Instructions shall be
delivered to the Assistant Secretary of the Company as escrow agent thereunder.
The Participant shall deliver to such escrow agent a stock assignment duly
endorsed in blank, in the form attached to this Agreement as Exhibit B, and
hereby instructs the Company to deliver to such escrow agent, on behalf of the
Participant, the certificate(s) evidencing the Restricted Stock issued
hereunder. Such materials shall be held by such escrow agent pursuant to the
terms of such Joint Escrow Instructions.
4.2    Restricted Stock Not Transferable.  Prior to vesting pursuant to Section
3.2 above, no Restricted Stock or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Participant or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance,

#PageNum#



--------------------------------------------------------------------------------


assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 4.2 shall not prevent transfers by will or by
applicable laws of descent and distribution.
4.3    Rights as Stockholder.  No Participant shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
4.4    Not a Contract of Employment.  Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge the Participant at
any time for any reason whatsoever, with or without cause, except as may
otherwise be provided by any written agreement entered into by and between the
Company and the Participant.
4.5    Governing Law.   The laws of the Commonwealth of Massachusetts shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
4.6    Conformity to Securities Laws.  The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Awards are granted, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
4.7    Amendment, Suspension and Termination.  The Awards may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Committee or the Board, provided that, except as may
otherwise be provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Participant,
alter or impair any rights or obligations under any Award.
4.8    Notices.  Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.
4.9    Severability. The invalidity or unenforceability of any paragraph or
provision of this Agreement shall not affect the validity or enforceability of
any other paragraph or provision, and all other provisions shall remain in full
force and effect.  If any provision of this Agreement is held to be excessively
broad, then such provision shall be reformed and construed by limiting and
reducing it so as to be enforceable to the maximum extent permitted by law.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.
 
PAREXEL INTERNATIONAL CORPORATION
 
 
 
By:
 
 
Name: Josef H. von Rickenbach
 
Title: Chairman & CEO
 
 
 
Signed:
 
 
Executive Officer
 
 
 
 
Aggregate number of shares of Restricted Stock subject to the Award:
 
***_______***
 
 
 
 
 
 
 
 
 

 
 
 

#PageNum#



--------------------------------------------------------------------------------




Exhibit A
PAREXEL International Corporation
Joint Escrow Instructions
[INSERT DATE]
W. Brett Davis
Associate General Counsel
PAREXEL International Corporation
200 West Street
Waltham, MA 02451


Dear Sir:
As Escrow Agent for PAREXEL International Corporation, a Massachusetts
corporation, and its successors in interest under the Restricted Stock Agreement
(the “Agreement”) of even date herewith, to which a copy of these Joint Escrow
Instructions is attached (the “Company”), and the undersigned person (“Holder”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the Agreement in accordance with the following
instructions:
1.
Appointment. Holder irrevocably authorizes the Company to deposit with you any
certificates evidencing Restricted Stock (as defined in the Agreement) to be
held by you hereunder and any additions and substitutions to said Restricted
Stock. For purposes of these Joint Escrow Instructions, “Restricted Stock” shall
be deemed to include any additional or substitute property. Holder does hereby
irrevocably constitute and appoint you as his attorney-in-fact and agent for the
term of this escrow to execute with respect to such Restricted Stock all
documents necessary or appropriate to make such Restricted Stock negotiable and
to complete any transaction herein contemplated. Subject to the provisions of
this Section 1 and the terms of the Agreement, Holder shall exercise all rights
and privileges of a stockholder of the Company while the Restricted Stock is
held by you.

2.
Closing of Purchase.

(a)     Upon the exercise of any forfeiture rights by the Company of the
Restricted Stock pursuant to the Agreement, the Company shall give to Holder and
you a written notice pursuant to the Agreement. Holder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice (the “Closing”).
(b)     At the Closing, you are directed (i) to date the stock assignment form
or forms necessary for the transfer of the Restricted Stock, (ii) to fill in on
such form or forms the number of Restricted Stock being transferred, and
(iii) to deliver same, together with the certificate or certificates evidencing
the Restricted Stock to be transferred, to the Company.
3.
Withdrawal. The Holder shall have the right at any time on or after the Vesting
Date to withdraw from this escrow any Restricted Stock which is no longer
subject to forfeiture.

4.
Duties of Escrow Agent.

(a)    Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
(b)    You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact of Holder while acting in good faith and in
the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.
(c)    You are hereby expressly authorized to disregard any and all warnings
given by any of the parties

#PageNum#



--------------------------------------------------------------------------------


hereto or by any other person or entity, excepting only orders or process of
courts of law, and are hereby expressly authorized to comply with and obey
orders, judgments or decrees of any court. If you are uncertain of any actions
to be taken or instructions to be followed, you may refuse to act in the absence
of an order, judgment or decrees of a court. In case you obey or comply with any
such order, judgment or decree of any court, you shall not be liable to any of
the parties hereto or to any other person or entity, by reason of such
compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
(d)    You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
(e)    You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder and may rely upon the advice of such counsel.
(f)    Your rights and responsibilities as Escrow Agent hereunder shall
terminate if (i) you cease to be an employee of the Company or (ii) you resign
by written notice to each party. In the event of a termination under clause (i),
the Secretary of the Company or its designee shall become Escrow Agent
hereunder; in the event of a termination under clause (ii), the Company shall
appoint a successor Escrow Agent hereunder.
(g)    If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
(h)    It is understood and agreed that if you believe a dispute has arisen with
respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of said securities
until such dispute shall have been settled either by mutual written agreement of
the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
(i)    These Joint Escrow Instructions set forth your sole duties with respect
to any and all matters pertinent hereto and no implied duties or obligations
shall be read into these Joint Escrow Instructions against you.
(j)    The Company shall indemnify you and hold you harmless against any and all
damages, losses, liabilities, costs, and expenses, including attorneys’ fees and
disbursements, (including without limitation the fees of counsel retained
pursuant to Section 4(e) above, for anything done or omitted to be done by you
as Escrow Agent in connection with this Agreement or the performance of your
duties hereunder, except such as shall result from your gross negligence or
willful misconduct.
5.
Notice. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

COMPANY:
Notices to the Company shall be sent to the address set forth in the salutation
hereto, Attn: Chief Financial Officer


HOLDER:
Notices to Holder shall be sent to the address set forth below Holder's
signature below.
ESCROW AGENT:
Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.








#PageNum#



--------------------------------------------------------------------------------






6.
Miscellaneous.

(a)    By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions, and you do not become a
party to the Agreement.
(b)    This instrument shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
Very truly yours,
PAREXEL International Corporation
By:___________________________
Title: Chairman & CEO        
HOLDER:
______________________________
(Signature)
                    
Print Name
Address:                        
                    
Date Signed:____________________
ESCROW AGENT:
_______________________________



#PageNum#



--------------------------------------------------------------------------------




Exhibit B
(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)








FOR VALUE RECEIVED, I hereby sell, assign and transfer unto PAREXEL
International Corporation (_________) shares of Common Stock, $0.01 par value
per share, of PAREXEL International Corporation (the “Corporation”) standing in
my name on the books of the Corporation represented by Certificate(s) Number
__________ herewith, and do hereby irrevocably constitute and appoint
______________________ attorney to transfer the said stock on the books of the
Corporation with full power of substitution in the premises.
Dated: ____________________
________________________________
Name




 



#PageNum#

